Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.
 Response to Amendment
	The Examiner acknowledges the amendments to claims 12 and 15.  The 102 rejection is maintained.  The arguments are fully addressed below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-15, 17, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Legatt (US20160296093).
Regarding claim 12 (Currently Amended) Legatt discloses an orbital single-brush machine comprising:
a frame (Item 12) which rests on the floor (by item 54a) and is provided with at least one movement handle (Item 26), 
a motor (Item 32) being connected to said frame and being adapted to actuate with a combined rotary and orbital motion a work tool (Item 38, Para [0024]) that is adapted to act on 
In the instant application it is unclear how the frame rests on the floor.  It is to be assumed the frame rests on the floor by the wheels.
Regarding claim 13 (Previously Presented) Legatt discloses the machine according to claim 12, wherein said first footing is provided in a rear region, with respect to an advancement direction of the machine, with at least one pair of wheels (Item 54a and b) resting on the floor which are mutually opposite (Figure 3).  
Regarding claim 14 (Previously Presented) Legatt discloses the machine according to claim 12, wherein said second substantially plate-shaped footing is freely pivoted (capable of freely pivoting as long as Item 16 is in the unlocked position) to said first substantially plate-shaped footing about said oscillation axis by way of a pair of hinges which are mutually opposite with respect to said motor (Figures 11 and 12 show Item 52b and connecting bracket 132 which connects the first and second plates together).  
Regarding claim 15 (Currently Amended) Legatt discloses the machine according to claim 12, wherein said motor comprises a motor surface (Annotated Figure 5), wherein said motor surface is fixed, in a motor fixed orientation, to a face of said second substantially plate-shaped footing that is directed toward said first substantially plate-shaped footing (Figure 5 

    PNG
    media_image1.png
    792
    804
    media_image1.png
    Greyscale

Annotated Figure 5
Regarding claim 17 (Previously Presented) Legatt discloses the machine according to claim 12, wherein said second substantially plate-shaped footing supports, on a side thereof directed toward the floor, means of kinematic connection between said motor and said work tool 
Regarding claim 21 (Previously Presented) Legatt discloses the machine according to claim 12, wherein said work tool is a brush (Paragraph [0024]).  
Regarding claim 22 (Previously Presented) Legatt discloses the machine according to claim 12, wherein said work tool comprises a polishing pad (Paragraph [0024]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Legatt (US20160296093) in view of Hughes (US 3,686,707)
Regarding claims 18 and 19 (Previously Presented) Legatt discloses the machine according to claim 12.  Legatt fails to explicitly disclose wherein said first substantially plate-shaped -3-footing and said motor are accommodated within a single containment housing and wherein said single containment housing extends to also cover at least partially said second footing (Items 43 43a and 43b are a plurality of items that surround the machine).  
Hughes teaches a single piece exterior housing (Item 10 and 12) which covers the machine.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to place a cover over the machine of Legatt.  Covers are commonly used to protect the user from burning themselves on a hot motor and at the same time it keeps contaminants from harming the motor.  

Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive.
Applicant argues Legatt only extends around about half of the motor.  The Examiner agrees. The way the claim is currently written, “wherein said first substantially plate- shaped footing comprises a passage opening that extends around a circumference of said motor”, there is no requirement for the passage and second plate shaped footing to be around the full exterior circumference of the motor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723